J-S38023-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CHRISTOPHER SCOTT YOUST                    :
                                               :
                       Appellant               :   No. 1774 MDA 2019

          Appeal from the Judgment of Sentence Entered July 8, 2019
     In the Court of Common Pleas of Lancaster County Criminal Division at
                       No(s): CP-36-CR-0003167-2018


BEFORE:      KUNSELMAN, J., McLAUGHLIN, J., and STEVENS, P.J.E.*

MEMORANDUM BY McLAUGHLIN, J.:                       FILED OCTOBER 26, 2020

        Christopher Scott Youst appeals the judgment of sentence entered

following his nolo contendre plea to accidents involving death or personal

injury while not properly licensed; four counts of accidents involving damage

to attended vehicle or property; driving upon sidewalk; four counts of

accidents involving damage to unattended vehicle or property; driving while

operating privilege is suspended or revoked; resisting arrest; and cruelty to

animal.1 Youst claims that the trial court erred in failing to hold an ability to

pay hearing before imposing fines and restitution and erroneously ordered

restitution to the Pennsylvania Society for the Prevention of Cruelty to Animals

(PSCPA). We affirm.
____________________________________________


*   Former Justice specially assigned to the Superior Court.

175 Pa.C.S.A. §§ 3742.1(a), 3743(a), 3703, 3745(a), 1543(a); 18 Pa.C.S.A.
§§ 5104 and 5533(a), respectively.
J-S38023-20



     The facts giving rise to Youst’s plea are as follows:

     [O]n or about April 26th of 2018, [Youst] was in operation of a
     silver Chrysler Sebring when he struck an occupied vehicle
     causing the victim, Marcia Zamboni, bodily injury and required
     EMTs and required Ms. Zamboni to be transported to the hospital
     for treatment.

     Additionally, [Youst] did strike three occupied vehicles driven by
     Glen Hagy, Deborah Guy and Todd Rhoades, as well as an
     occupied building that being the TW Ponessa counseling services
     building, which was also occupied at the time.

     [Youst] then did exit the vehicle and didn’t remain with his vehicle,
     walked across the street and attempted to blend in with a crowd
     of onlookers and did not provide his information to the victim or
     render aid to the victim.

     Additionally, Your Honor [Youst] did drive on the sidewalk prior to
     striking the TW Ponessa Building and caused damage two
     unattended vehicles, first belonging to Hertz Rental Company
     leased by Christian Calero, and the second vehicle being owned
     by Valerie Subatin. [Youst] also struck light poles owned by PPL,
     as well as two parking meters owned by the City of Lancaster.

     [Youst] did resist arrest when police officers eventually met up
     with [Youst], requiring Sergeant Lopez, Lieutenant Smith,
     Detective Smith, Detective McCready and Sergeant Mummau to
     create a substantial risk of bodily injury and required those public
     servants to employ means justifying substantial force to overcome
     [Youst’s] resistance. That was in the course of effectuating a
     lawful arrest.

     Additionally, [Youst’s] driving privileges were suspended or
     revoked at the time.

     And finally, [Youst] did have a gray and white pit bull puppy
     located in his vehicle when he flipped his vehicle, causing the dog
     to be treated for possible injuries. This placed the dog in imminent
     risk of serious bodily injury.

N.T., Guilty Plea, 7/8/19, at 11-12. The trial court sentenced Youst to an

aggregate term of no more than 23 months’ incarceration with immediate


                                     -2-
J-S38023-20



parole and imposed restitution in the amount of $61,479.67, of which

$6,098.21 was ordered to PSCPA, $1,225 in fines, and costs. See Restitution

Summary, dated 7/1/19. Additionally, the restitution was entered “as part of

the sentence,” but the restitution to PSCPA was ordered to be a condition of

probation. Id. A term of probation was not imposed. Youst filed a Motion for

Leave to Withdraw Guilty Plea and Vacate Sentence, which after a hearing the

trial court denied. This timely appeal followed.

      Youst raises the following issues before this Court:

      I.    DID THE SENTENCING COURT ERR WHEN IT SENTENCED
            [YOUST] TO PAY FINES, COSTS AND RESTITUTION
            WITHOUT HOLDING A HEARING ON [YOUST’S] ABILITY TO
            PAY FINES, COSTS AND RESTITUTION?

      II.   DID THE SENTENCING COURT ERR WHEN IT ORDERED
            [YOUST] PAY RESTITUTION TO THE PENNSYLVANIA SPCA,
            WHO WAS NOT A VICTIM IN THIS MATTER?

Youst’s Br. at 4 (suggested answers omitted).

      Both of Youst’s claims challenge the imposition of restitution as a part

of his sentence. “Where an appellant’s challenge is directed to the trial court’s

authority to impose restitution, it implicates the legality of the sentence.”

Commonwealth v. McCabe, 230 A.3d 1199, 1203 (Pa.Super. 2020), appeal

granted, No. 226 MAL 2020, 2020 WL 5014921 (Pa. Aug. 25, 2020). We

review a challenge to the legality of a sentence for an abuse of discretion and

our standard of review is plenary. Id.

      “[R]estitution may be imposed either as a direct sentence, 18

Pa.C.S.[A.] § 1106(a), or as a condition of probation, 42 Pa.C.S.[A.] § 9754.”


                                      -3-
J-S38023-20



Commonwealth v. Holmes, 155 A.3d 69, 78 (Pa.Super. 2017) (en banc)

(quoting In re M.W., 725 A.2d 729, 732 (Pa. 1999)). When restitution is

imposed as a direct sentence, “the injury to property or person for which

restitution is ordered must directly result from the crime.” Id. (quoting In re

M.W., 725 A.2d at 732). Section 1106 was amended on October 24, 2018,

and where “‘the events that led to [a]ppellant’s conviction occurred before

October 24, 2018, [the since-repealed] version of the statute applies.’”

Commonwealth v. Hunt, 220 A.3d 582, 586 (Pa.Super. 2019) (quoting

Commonwealth v. Tanner, 205 A.3d 388, 396 n.7 (Pa.Super. 2019)

(alteration in Hunt)). Prior to its amendment, Section 1106 read as follows:

“Upon conviction for any crime wherein property has been stolen, converted

or otherwise unlawfully obtained, or its value substantially decreased as a

direct result of the crime, or wherein the victim suffered personal injury

directly resulting from the crime, the offender shall be sentenced to make

restitution in addition to the punishment prescribed therefor.” 18 Pa.C.S.A. §

1106(a) (effective January 31, 2005). It also required that “[t]he court shall

order full restitution . . . regardless of the current financial resources of the

defendant, so as to provide the victim with the fullest compensation for the

loss.” Id. at § 1106(c)(1)(i) (effective January 31, 2005).

      For his first issue, Youst claims that “[t]he sentencing court in this

matter did not specify whether the restitution imposed was a condition of

probation or was mandatory restitution under the statute.” Youst’s Br. at 8.

He maintains that because PSCPA and “several other entities listed” on the

                                      -4-
J-S38023-20



restitution form are not victims as defined in Section 1106, “it follows that

restitution ordered in this matter to those entities falls under Section

9754(c)(8) as a condition of probation.” Id. at 8-9. As such, he argues that

“under Section 9754(c)(8) the court is obligated to determine the amount of

restitution that a defendant can pay.” Id. at 9 (citing Holmes, 155 A.3d at

87).

       Though Youst claims that the trial court did not specify whether it

imposed restitution as a condition of probation or as mandatory restitution

under Section 1106, the record holds otherwise. The sentencing order is clear

the intention of the court was to impose restitution as a part of Youst’s

sentence with the limitation that the restitution for PSCPA be a condition of

Youst’s probation. See Sentencing Order, dated 7/8/19. However, because

nothing in the record evidences that the trial court sentenced Youst to a period

of probation, it appears that all of the restitution order was entered as a

sentence rather than a condition of probation. As such, the trial court was not

required pursuant to the pre-amended version of Section 1106 to determine

Youst’s ability to pay restitution prior to imposing its sentence. See 18

Pa.C.S.A. § 1106(c)(1)(i) (effective January 31, 2005). Therefore, we

conclude that the trial court did not abuse its discretion in sentencing Youst to

an amount of restitution without determining his ability to pay.

       Next, Youst claims that “the restitution ordered to the Pennsylvania

SPCA is illegal because the SPCA is not a ‘victim’ as contemplated by the

statute.” Youst’s Br. at 10. He also argues that “the animal that was injured

                                      -5-
J-S38023-20



is not an individual or victim under the definition of § 1106.” Id. at 11.

Additionally, he alleges that “[t]he SPCA is not entitled to compensation under

the Crime Victim’s Act (hereinafter CVA) either . . . because to qualify under

the CVA, the SPCA would have to be an individual, which it is not, and suffer

a physical or mental injury, death, or loss of earnings, which it did not.” Id.

        In his 1925(b) statement, Youst did not raise this issue, nor did he raise

it in his post sentence motion. See Post Sentence Motion, dated 7/18/19

(requesting to withdraw guilty plea). Normally this would result in waiver;

however, because Youst’s claim goes to the legality of his sentence, this issue

cannot be waived. See Pa.R.A.P. 302(a) (“Issues not raised in the lower court

are waived and cannot be raised for the first time on appeal”); 1925(b)(4)(vii)

(“Issues not included in the Statement and/or not raised in accordance with

the provisions of this paragraph (b)(4) are waived”); Commonwealth v.

Olson, 179 A.3d 1134, 1137 (Pa.Super. 2018) (“a legality of sentencing issue

is reviewable and cannot be waived”); McCabe, 230 A.3d at 1203.

        We agree with Youst that the PSPCA is not considered a victim under

Section 1106 or the Crime Victims Act (“CVA”). See 18 Pa.C.S.A. § 1106(h)

(effective January 31, 2005) (restitution statute defining victim)2; 18 P.S. §
____________________________________________


2   The relevant version of Subsection 1106(h) reads as follows:

        As defined in section 479.1 of the act of April 9, 1929 (P.L. 177,
        No. 175), known as The Administrative Code of 1929. The term
        includes the Crime Victim’s Compensation Fund if compensation
        has been paid by the Crime Victim’s Compensation Fund to the



                                           -6-
J-S38023-20



11.103 (CVA statute defining victim)3; Hunt, 220 A.3d at 588 (quoting

Holmes, 155 A.3d at 80 (quoting 71 P.S. § 180-9.1) (defining victim

according to Administration Code of 1929, as referenced in 18 Pa.C.S.A. §

1106(h))4.


____________________________________________


        victim and any insurance company that has compensated the
        victim for loss under an insurance contract.

18 Pa.C.S.A. § 1106(h) (effective January 31, 2005) (footnote omitted).
3       Under the CVA, a victim is defined as:

        (1) A direct victim.

        (2) A parent or legal guardian of a child who is a direct victim,
        except when the parent or legal guardian of the child is the alleged
        offender.

        (3) A minor child who is a material witness to any of the following
        crimes and offenses under 18 Pa.C.S. (relating to crimes and
        offenses) committed or attempted against a member of the child’s
        family:

           Chapter 25 (relating to criminal homicide).

           Section 2702 (relating to aggravated assault).

           Section 3121 (relating to rape).

        (4) A family member of a homicide victim, including stepbrothers
        or stepsisters, stepchildren, stepparents or a fiancé, one of whom
        is to be identified to receive communication as provided for in this
        act, except where the family member is the alleged offender.

18 P.S. § 11.103.
4   Section 479.1 of the Administrative Code of 1929 defines a victim as:
        (1) A person against whom a crime is being or has been
        perpetrated or attempted.



                                           -7-
J-S38023-20



       However, Youst’s claim still lacks merit because Section 5553 of the

Cruelty to Animals statute authorizes the imposition of “[t]he cost of keeping,

care and destruction of the animal” to be paid “by the owner of the animal[.]”

18 Pa.C.S.A. § 5553. Furthermore, Section 5553 provides that “the authority

imposing sentence upon a conviction for a violation of this subchapter may

require that the owner pay the cost of the keeping, care and destruction of

the animal.” Id. Youst was convicted under Section 5533(a), and therefore

subject to Section 5553. Youst does not contest that he was the owner of the

dog found in his vehicle nor does he challenge that the trial court did not have

authority to impose restitution under Section 5553. In fact, Youst makes no

mention of the statute. Youst’s dog was in the vehicle when he crashed his

car. As a result, Youst’s dog had to be treated for possible injuries. The PSPCA

was authorized to provide treatment for the dog and the trial court did not

abuse its discretion by ordering that Youst pay restitution to PSCPA since he

was the owner of the dog. Commonwealth v. Lee, 947 A.2d 199, 201-02

(Pa. 2008) (citing to former version of Section 5533 and concluding trial court



____________________________________________


       (2) A parent or legal guardian of a child so victimized, except when
       the parent or legal guardian of the child is the alleged offender.

       (3) A family member of a homicide victim, including stepbrothers
       or stepsisters, stepchildren, stepparents or a fiancé, one of whom
       is to be identified to receive communication as provided for in this
       act.

Hunt, 220 A.3d at 588 (quoting Holmes, 155 A.3d at 80 (quoting 71 P.S. §
180-9.1)).

                                           -8-
J-S38023-20



had statutory authority to impose costs of care of animal to owner of animal,

appellant). We affirm the judgment of sentence.

     Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date:10/26/2020




                                    -9-